In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-18-00038-CR


                        DERRICK JAMES WILLIAMS, JR., APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 272nd District Court
                                      Brazos County, Texas
             Trial Court No. 17-02667-CRF-272, Honorable Travis B. Bryan, Presiding

                                            August 2, 2018

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

        Derrick James Williams, Jr., appellant, appeals his conviction for unauthorized use

of a motor vehicle, enhanced. After a jury trial, appellant was found guilty and punishment

was assessed at eight years’ imprisonment. Appellant filed an appeal and counsel was

appointed.1




         1 Because this appeal was transferred from the Tenth Court of Appeals, we are obligated to apply

its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.
       Appointed counsel filed a motion to withdraw and an Anders2 brief in the cause.

Through those documents, counsel certified that, after diligently searching the record, the

appeal was without merit. Accompanying the brief and motion is a copy of a letter

informing appellant of his counsel’s belief that there was no reversible error and of

appellant’s right to file a response, pro se. So too did the letter indicate that a copy of the

appellate record was provided to appellant. By letter dated May 3, 2018, this Court also

notified appellant of his right to file his own response by June 29, 2018. Appellant filed a

response.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed one potential area for appeal, which included whether the evidence was

sufficient to support guilt. However, counsel then explained why the issue lacked merit.

In addition, we conducted our own review of the record and appellant’s response to

assess the accuracy of counsel’s conclusions and to uncover any arguable error pursuant

to In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008), and Stafford v. State, 813
S.W.2d 508 (Tex. Crim. App. 1991) (en banc). No such error was uncovered.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.3




                                                            Brian Quinn
                                                            Chief Justice


Do not publish.




       2   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       3   Appellant has the right to file a petition for discretionary review with the Texas Court of Criminal
Appeals.

                                                       2